19-13895-jlg          Doc 374        Filed 03/04/21 Entered 03/04/21 17:08:04      Main Document
                                                  Pg 1 of 2




                             Tarter Krinsky & Drogin LLP
                             1350 Broadway
                             New York, NY 10018
                             P 212.216.8000
                             F 212.216.8001
                             www.tarterkrinsky.com

                                                                 Rocco A. Cavaliere, Partner
                                                                 Email: rcavaliere@tarterkrinsky.com
                                                                 Phone: (212) 216-1141

                                                              March 4, 2021

BY ECF AND EMAIL

Honorable James L. Garrity, Jr.
United States Bankruptcy Judge
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004

                   Re:       In re Orly Genger
                             Chapter 7 Case No. 19-13895

Dear Judge Garrity:

       This firm is counsel to Deborah J. Piazza, in her capacity as successor chapter 7 trustee
(the “Trustee”) of the above-referenced Debtor’s estate.

        This letter briefly responds to the letter of Adam Pollock dated February 28, 2021 on
behalf of Michael Oldner in his capacity as trustee of the Orly Genger Trust. The letter attempts
to justify the speaking objections and directions not to answer during the June 25, 2020
deposition, which contributed to the significant delays in the deposition. I was present during
Mr. Oldner’s deposition and while Mr. Bowen took the lead in the deposition, I also asked
questions, as did others. At the end of the letter, Mr. Pollock suggests that Mssrs. Bowen and
Herschmann should not be allowed to continue the deposition. To be clear, while I did not speak
up at the recent conference on February 25, 2021 on this particular discovery issue that was
addressed by Mr. Bowen (and supported by Mr. Herschmann), I believe it is abundantly clear
from the record that the Trustee as well as other parties (including the Debtor) have an interest in
the continuation of the deposition. A review of the transcript also makes clear that several
attorneys, including myself, disagreed with Mr. Pollock’s unilateral designation to himself as the
arbiter of relevance at the deposition.




{Client/086201/1/02326815.DOCX;1 }
19-13895-jlg          Doc 374        Filed 03/04/21 Entered 03/04/21 17:08:04      Main Document
                                                  Pg 2 of 2
Honorable James L. Garrity
March 4, 2021
Page 2 of 2

        As the Court is considering this issue in advance of the March 5th conference, I thought it
appropriate to clarify the record, for the avoidance of all doubt, the Trustee joins in the requests
of other parties interest to continue the deposition of Mr. Oldner. Certainly, there is no need for
a full day, but an additional 2 to 3 hours should be more than sufficient to complete the
deposition.

         We look forward to the upcoming conference on March 5, 2021 at 3:00 p.m.



                                                              Respectfully submitted,

                                                              /s/Rocco A. Cavaliere

                                                              Rocco A. Cavaliere




{Client/086201/1/02326815.DOCX;1 }
